Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 11, 2016

                                        No. 04-16-00135-CR

                                       Darrell MOSQUEDA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR4036
                        Honorable Kevin M. O'Connell, Judge Presiding


                                           ORDER
        Counsel for the appellant has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), and asserts there are no meritorious issues to raise on appeal.
When counsel files an Anders brief, he is required to include as an exhibit a copy of the letter
sent to his client. The letter must: (1) notify appellant that counsel has filed an Anders brief and
motion to withdraw and enclose copies of the documents, (2) inform appellant of his right to
review the appellate record and file a pro se brief, (3) inform appellant of his right to file a pro se
petition for discretionary review should the court of appeals determine the appeal is frivolous,
and (4) “take concrete measures to initiate and facilitate the process of actuating [appellant’s]
right to review the appellate record, if that is what [appellant] wishes.” Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); Ex parte Owens, 206 S.W.3d 670-74 n. 28 (Tex. Crim.
App. 2006); Meza v. State, 206 S.W.3d 684 (Tex. Crim. App. 2006). With respect to the last
requirement, counsel may either send a copy of the appellate record to his client or advise his
client that if he wishes to review the appellate record, he must file a motion in this court within
ten days of counsel’s letter, requesting access to the record. See Kelly, 436 S.W.3d at 319-20.
Counsel must include with his letter a form motion for this purpose, advise his client to sign and
date the motion and mail it to this court within ten days, and supply his client with this court’s
mailing address. Id. at 320.
        Counsel did not include any proof that he complied with Kelly’s requirements. In his
motion to withdraw, counsel states, “Counsel has advised Appellant of his conclusions, and has
advised Appellant of his right to brief the case himself, or to retain replacement counsel to” [sic].
It appears counsel did not finish explaining whether he advised his client in compliance with
Kelly. Neither the brief nor the motion states whether appellant was specifically advised as
required by Kelly or whether counsel sent appellant a copy of the appellate record or a form
motion for requesting the appellate record.
        We therefore order appellant’s appointed counsel, Pat Montgomery, to file by October
14, 2016, proof of counsel’s compliance with Kelly’s requirements. Counsel is reminded that his
duties of representation do not cease when he files a motion to withdraw; counsel must continue
to act with competence, commitment and dedication to the interest of the client until the court of
appeals grants the motion. Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008);
see Kelly, 436 S.W.3d at 319. Counsel is advised this case will be abated and remanded for an
abandonment hearing and that he may be held in contempt for failure to comply with this order.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court